Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 5/31/2022, Applicant amended claims 1, and 10-11, added new claims 21-25 and canceled claims 4, 8-9 and 19-20.  Therefore claims 1-3, 5-7, 10-18 and 21-25 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/31/2022, with respect to claims  1-3, 5-7, and 10-18 have been fully considered and are persuasive.  The rejection of claims  1-3, 5-7, and 10-18  has been withdrawn. 
Applicant's arguments filed 5/31/2022, with respect to new claims 21-25 have been fully considered but they are not persuasive. 
Applicant argues that the art or record does not disclose the claim 21 limitation “identifying… one or more downhole features”  Specifically Applicant argues that Koscheev only detects features in the near-borehole region.
Examiner responds that Applicant admits that Koscheev discloses detecting features in the near-borehole region, the features of the near-borehole downhole region are still downhole features, within the broadest most reasonable interpretation.  
Moreover Koscheev, Figs. 1 and 4 and ¶0035, discloses; 
the image is analyzed to estimate formation characteristics. A user or processing device identifies irregularities shown in the borehole wall image. The irregularities are analyzed to estimate various characteristics. For example, identify and plot natural fractures characteristics. Other characteristics that can be estimated or identified include the lithology of the formation, boundary location and direction, and lamination of rocks in the formation.

Consequently, contrary to Applicant’s argument, the cited art discloses “identifying… one or more downhole features,” within the broadest reasonable interpretation.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claims 1-3, 5-7 and 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant amended independent claims 1 and 11 to incorporate previously identified allowable subject matter.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

.
Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the surface power and communications system" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-25, depend from claim 21 and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koscheev et al. (US Pub. 2016/0017702 A1)(hereinafter Koscheev)
Regarding claim 21, Koscheev discloses A method comprising: (Koscheev,  Fig. 1 and Abstract; A method of estimating a characteristic of a formation…)
positioning a radar system downhole in a well; (Koscheev, Fig. 1 and ¶0011; The tool 14 is configured to generate radar signals that provide images of the borehole surface of a portion of the borehole 12; ¶0012; The tool 14 includes one or more transmitters 20 configured to generate radar signals;)
generating, by an RF signal generator of the radar system, an RF electrical signals; providing the RF electrical signals to an antenna subsystem; generating, by the antenna subsystem, radar wavefronts from the received RF electrical signals (Koscheev, Fig. 1 and ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals.)
and directing the radar wavefronts downhole into a bore of the well; (Koscheev, ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26.)
 receiving, by the antenna subsystem, one or more reflected radar wavefronts from the bore of the well and providing to an electronics subsystem of the radar system electronic signals corresponding to the reflected radar wavefronts; (Koscheev, Abstract and ¶0002; detecting return signals reflected from the near-borehole region; ¶0009; Return signals reflected from the borehole surface and/or the near-borehole region are detected and processed to form an image…; ¶0013; the tool 14 to detect signals reflected from the borehole wall and/or near field region. In one embodiment, the transmitters 20 are configured as transceivers that can both transmit radar signals and receive reflected signals.)
processing, by the electronics subsystem, the electronic signals corresponding to the reflected radar wavefronts (Koscheev, ¶0032; The reflected signals are transmitted to a processing device that processes the reflected signals and generates a high resolution image…) 
and thereby generating corresponding data that is communicated by the electronics subsystem to the surface power and communications system; (Koscheev, ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 can transmit command and control signals. The cable 30 may also have other functions… including providing power to the tool 14 and/or other components; ¶0019; The surface processing unit 28, downhole electronics unit 32, the tool 14 and/or other components of the system 10 include devices as necessary to provide for storing and/or processing data collected from the tool 14 and other components of the system 10)
and identifying, by the surface power and communications system, one or more downhole features based on the data corresponding to the reflected radar wavefronts which is received from the electronics subsystem. (Koscheev, Fig. 4 and ¶0035; the image is analyzed to estimate formation characteristics. A user or processing device identifies irregularities shown in the borehole wall image. The irregularities are analyzed to estimate various characteristics. For example, identify and plot natural fractures characteristics. Other characteristics that can be estimated or identified include the lithology of the formation, boundary location and direction, and lamination of rocks in the formation.)
Regarding claim 22, Koscheev discloses wherein the identifying the one or more downhole features comprises determining a level of fluids or solids in the well. (Koscheev, Fig. 4 and ¶0035; the image is analyzed to estimate formation characteristics. A user or processing device identifies irregularities shown in the borehole wall image. The irregularities are analyzed to estimate various characteristics. For example, identify and plot natural fractures characteristics. Other characteristics that can be estimated or identified include the lithology of the formation, boundary location and direction, and lamination of rocks in the formation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koscheev in view of Wilson-Langman et al. (US Pub. 2013/0234879 A1)(hereinafter Wilson-Langman)
Regarding claim 23, Koscheev does not specifically disclose generating a baseband signal, and therefore does not disclose further comprising generating, by main controller electronics of the radar system, a baseband signal which is provided to the RF signal generator, wherein the RF signal generator generates the RF electrical signals using the baseband signal. Wilson-Langman in the same field of endeavor, however disclose the limitation. (Wilson-Langman, Figs. 1-3 and 15 and ¶0004; a signal generator configured to generate a baseband signal, and a transmit section, coupled to the signal generator and the antenna arrangement, comprising a transmit oscillator operating at a predetermined frequency. The transmit section is configured to generate a transmit signal comprising a mix of the baseband signal and a signal at the predetermined frequency; ¶0027; The method according to FIG. 1 involves generating 102 a baseband signal, up-converting the baseband signal to a radar signal frequency, filtering out 106 a lower sideband of the up-converted signal, and transmitting the filtered up-converted signal; ¶0029; The baseband signal produced by signal generator 302 is communicated to a transmit mixer 304 which is configured to mix the baseband signal and a carrier signal generated by a transmit oscillator 305. …The filtered mixed transmit signal (e.g., the upper sideband of the mixed transmit signal) is communicated to an antenna arrangement comprising a transmit antenna 310.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Koscheev with the known technique of generating, by main controller electronics of the radar system, a baseband signal which is provided to the RF signal generator, wherein the RF signal generator generates the RF electrical signals using the baseband signal, as taught by Wilson-Langman, in order to provide increased flexibility and tailoring of the types of radar waveforms that can be transmitted. (Wilson-Langman, ¶0020) 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koscheev in view of Stolarczyk (AU 2003204335 A1)(hereinafter Stolarczyk)  in view of McDaniel et al (USP 8,096,355 B2)(hereinafter McDaniel)
Regarding claim 24, Koscheev discloses providing, by the RF signal generator, the RF electrical signals (Koscheev, Fig. 1 and ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals.)
to RF power amplification -- Koscheev does not discuss the details of the transmission circuitry and therefore does not specifically disclose RF power amplification.  Stolarczyk, in the same field of endeavor as Koscheev, however discloses the limitation. (Stolarczyk, Fig. 3 and Page 18, 2nd Paragraph; A modulator 320 accepts data that can be impressed on the RF-probe signal 312. A high-frequency radio power amplifier 322 builds up the signal for emission by a high-frequency transmitter antenna 324) Consequently it would have been obvious for person of ordinary skill in the art to implement Koscheev with the known technique of providing amplification, as taught by Stolarczyk, in order to build up the signal to a sufficient level for emission by the antenna. (Stolarczyk, Page 18, 2nd Paragraph)
and impedance matching electronics, -- Koscheev does not specifically discuss impedance matching and therefore does not disclose and impedance matching electronics. McDaniel in the same field of endeavor, however, discloses the limitation. (McDaniel, Fig. 6 and Col. 8, Line 53-Col. 9, Line 12; In the radar ranging tool, the photodiode 171 produces a 1 GHz microwave signal applied to an impedance matching network 172 feeding a transmitting antenna 173) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Koscheev with the known technique of employing impedance matching electronics as taught by McDaniel, in order to maximize the signal transferred the electronics to the antenna for transmission.
wherein the RF electrical signals provided to the antenna subsystem comprise amplified (Stolarczyk, Fig. 3 and Page 18, 2nd Paragraph; A modulator 320 accepts data that can be impressed on the RF-probe signal 312. A high-frequency radio power amplifier 322 builds up the signal for emission by a high-frequency transmitter antenna 324)
 and impedance-matched RF signals. (McDaniel, Fig. 6 and Col. 8, Line 53-Col. 9, Line 12; In the radar ranging tool, the photodiode 171 produces a 1 GHz microwave signal applied to an impedance matching network 172 feeding a transmitting antenna 173)

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koscheev in view of  in view of McDaniel.
Regarding claim 25, Koscheev does not specifically disclose a numeric frequency and therefore does not disclose wherein the RF electrical signals have frequencies in a range from 1GHz to 10GHz. McDaniel, however, discloses the limitation. (McDaniel, Fig. 6 and Col. 8, Line 53-Col. 9, Line 12; In the radar ranging tool, the photodiode 171 produces a 1 GHz microwave signal applied to an impedance matching network 172 feeding a transmitting antenna 173) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter  to implement Koscheev with the known technique of wherein the RF electrical signals have frequencies in a range from 1GHz to 10GHz, as taught by McDaniel, since it has been held, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, MPEP § 2144.05 II A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687